Citation Nr: 1521940	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  08-33 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to herbicides.

2.  Entitlement to service connection for hearing loss, to include as due to exposure to herbicides.

3.  Entitlement to service connection for tinnitus, to include as due to exposure to herbicides.

4.  Entitlement to service connection for vertigo, to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board remanded the appeal in August 2011 for additional development.

In March 2011 the Veteran testified before the undersigned Acting Veterans Law Judge by videoconference.  A transcript of his testimony is of record.

The Board notes that the Veteran submitted a "notice of disagreement" in September 2013, with respect to the issue of whether new and material evidence had been received with respect to a claim for service connection for a heart condition, in a July 2013 provisional rating decision.  As discussed in the notice letter accompanying the July 2013 decision, that decision was not a finalized, appealable decision.  Only in January 2015 did the RO issue a finalized decision, and thus the September 2013 "notice of disagreement" is of no effect; the Veteran is hereby notified that he may appeal that decision within one year of the date the RO mailed notice of the decision to him.  38 C.F.R. §§ 20.201, 20.302, 20.305 (2014).  



FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during his service in Korea, and did not serve in or near the demilitarized zone (DMZ).

2.  The Veteran did not have combat noise exposure during service.

3.  The Veteran's COPD had its onset years after the Veteran's separation from service, and is not attributable to service.

4.  The Veteran's hearing loss had its onset years after the Veteran's separation from service, and is not attributable to service.

5.  The Veteran's tinnitus had its onset years after the Veteran's separation from service, and is not attributable to service.

6.  The Veteran's vertigo had its onset years after the Veteran's separation from service, and is not attributable to service.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.814, 3.815 (2014).

2.  Hearing loss was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.814, 3.815.

3.  Tinnitus was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.814, 3.815.

4.  A disability manifested by vertigo was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.814, 3.815.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Here, the Veteran was sent a letter in February 2008 that fully addressed all VCAA notice elements for service connection claims and was issued prior to the initial RO decision in this matter.  38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  

The Board has considered the applicable factors to determine whether the Veteran's service connection claims warrant any VA examinations in order to comply with the duty to assist.  While there is evidence of current disabilities, the Board finds, as discussed in more detail below, that there is no competent, credible evidence of any in-service injuries, and thus there is no suggestion that any of the current disabilities could be related to any in-service injuries.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this decision, the Board determines that there is no credible evidence of actual exposure to herbicides, and that there is no basis for providing the Veteran with the presumptions of exposure discussed in 38 C.F.R. §§ 3.307 and 3.309.  Further, his service treatment records are silent as to any complaints or treatment for hearing complaints, dizziness, or breathing concerns, and the Veteran acknowledged at his August 2011 videoconference hearing (in statements supported by the treatment record) that the disabilities for which he seeks service connection started many years after he separated from active duty.  The Board acknowledges the statements of private medical providers that assert a relationship between the Veteran's claimed disabilities and his alleged exposure to herbicides in service; in light of the Board's findings that such exposure never occurred, however, the private medical opinions are not probative, and do not suggest that any examinations are warranted.  For all of these reasons, the evidence does not indicate that the claimed disabilities may be related to active service such as to require an examination, even under the low threshold of McLendon.

There is also insufficient evidence to warrant an examination for hearing loss, tinnitus, or vertigo based on noise exposure during service.  In addition to the fact that the Veteran has not presented evidence of unusual noise exposure in service, and there is no evidence of hearing loss, tinnitus, or vertigo in the service treatment records, he has likewise indicated that those disabilities began many years after service.  There is no evidence of record to suggest a relationship between those disabilities and service for purposes of McLendon. 

VA attempted to retrieve the Veteran's Social Security records, as ordered in the August 2011 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Per an October 2011 response, however, the Social Security Administration indicated that those records had been destroyed.  VA properly notified the Veteran of that fact, and provided him with the opportunity to submit those records should they be in his possession.  He indicated in October 2011, however, that he did not possess any of the relevant records.

The Veteran's statements in support of the claim are of record, including testimony provided at an August 2011 videoconference hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate his service connection claims and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims for benefits.  Specifically, he has provided positive medical opinions attributing the disabilities for which he seeks service connection to Agent Orange exposure in service.  He also submitted buddy statements in his attempt to establish he had Agent Orange exposure while serving in Korea.  At this point, it is a matter of weighing the evidence and making findings of fact.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014) and that the Board can adjudicate the appeal based on the current record.  

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

Service Connection

The Veteran claims service connection for COPD, hearing loss, tinnitus, and vertigo.  The Board acknowledges that he has current diagnoses of his claimed disabilities (including vertigo, diagnosed as Meniere's disease).  Thus, the Board must address whether the Veteran suffered any in-service injury or injuries to which those disabilities may be related.  For the reasons discussed below, the Board finds that the Veteran did not suffer any in-service injuries  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

The Veteran initially asserted that his current disabilities were due to exposure to the herbicide Agent Orange during his service in Korea.  During his August 2011 Board hearing, he also claimed that his hearing loss, tinnitus, and vertigo disabilities may be related to noise exposure during service.  Some disabilities, though not including those claimed by the Veteran, have been positively associated with exposure to herbicides in service.  See 38 C.F.R. §§ 3.307, 3.309.  Even though VA has not recognized his disabilities as those caused by herbicides, however, he is not precluded from establishing service connection based on exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994)

VA has conceded that herbicides were used in 1968 and 1969 in Korea, in the DMZ.  38 C.F.R. § 3.307(a)(6)(iv).  Although the Veteran served in Korea from November 1967 through December 1968, the Board finds based on the evidence of record that he was not exposed to Agent Orange during his service in Korea.  Official records do not indicate that the Veteran served in any locations in which herbicides were used in Korea.  Specifically, he did not serve in or near the DMZ during his time there.  Pursuant to the VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C (M21-1), VA sought and received a determination by the Joint Services Records Research Center (JSRRC) as to whether the Veteran could have been exposed to herbicides.  The JSRRC reviewed the unit histories for the 4th Battalion (HERC), 44th Artillery, and the 38th Artillery Brigade, which documented that the main base camp of that battalion was located at Camp Humphreys, approximately fourteen miles from the DMZ.  The histories did not document the use, storage, spraying, or transporting of herbicides at that location, and did not mention or document any specific duties performed by the unit members along the DMZ.  See September 2013 Agent Orange Exposure Decision.  VA also noted that the 4th Battalion, 44th Artillery was not one of the units that the Department of Defense has identified as operating in or near the Korean DMZ during the relevant time period.  

The Veteran provided many statements indicating why he believes he was exposed to herbicides, which the Board has considered.  In a July 2012 affidavit, he claimed that during his time in Korea he was stationed approximately 70 miles away from the DMZ, but that he spent four days in the DMZ when he first landed in Korea, and spent another four days there upon leaving Korea.  In a separate, undated statement, however, he asserts that, rather than going to the DMZ upon landing in-country, he traveled to an unidentified camp that was not in the DMZ.  At his August 2011 hearing, he claimed that he spent two weeks in the DMZ when he "checked in" in Korea.  In a July 2013 statement, he stated that he witnessed people spraying Agent Orange around his camp, and that he could have been exposed to herbicides when he traveled to Kunsan Air Force Base or various missile sites, or from the water near the base.  He also pointed out that there was little vegetation around where he was stationed in Korea.  

The Board finds that the varying statements on possible Agent Orange exposure in Korea lack credibility.  He provided three different assertions with respect to the DMZ:  in the first, he was there for four days when he entered Korea, and four days when he left; in the second, he did not enter the DMZ; and at his hearing, that he spent two weeks in the DMZ upon entering Korea.  Those inconsistencies deprive his statements on the subject of time in the DMZ of any credibility.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  The statements about entering the DMZ are likewise not credible when contrasted against the service personnel records of where he served, and the formal findings by the JSRRC indicating that there is no record that anyone from his unit entered the DMZ for any reason.  Id.  The Board notes, in consideration of the design of 38 C.F.R. § 3.307(a)(6)(iv), which limits presumption of exposure to herbicides to the limited subset of Veterans who served in Korea in the DMZ, that it would be illogical to have such a limitation if every Veteran who travelled into Korea spent time in the DMZ to "check in" to the country via a combat zone, because under such circumstances, every Veteran who served in Korea during the requisite time frame would be presumed to have been exposed to herbicides.  As such, the Board finds that the Veteran did not enter the DMZ while he served in Korea.

Further, the Veteran's statements about exposure outside of the DMZ are themselves lacking credibility, as the Veteran inconsistently asserted his claimed exposures.  Id.  He did not identify how he would have been exposed at Kunsan Air Force Base or any missile sites, especially considering that those sites were outside of the DMZ.  Similarly, whether or not the areas in Korea he witnessed were devoid of vegetation, that does not, in and of itself, imply the use of herbicides.  His statements that he witnessed soldiers near his camp spraying herbicides is inconsistent with all available evidence indicating that herbicides were only sprayed in the DMZ.  Even were the Board to find his statements credible, their probative value would be outweighed by the findings of the Department of Defense that were cited in the JSRRC report concerning the locations of the use of herbicides in Korea.  His statements rely on supposition, while the JSRRC report is based on record evidence of where herbicides were sprayed.  In other words, his assertions lack the consistent factual premise of the JSRRC report, and in turn, lack credibility.

The Veteran has also asserted that his child died in 1976 due to spina bifida, which is evidence that he was exposed to herbicides in service.  While the Board recognizes the tragedy of the untimely death of the Veteran's daughter, the fact of her death does not make the Veteran's exposure to herbicides more likely.  Initially, her death certificate indicates that she did not die as a result of spina bifida, a condition for which benefits may be granted in situations where biological fathers were exposed to herbicides.  See 38 C.F.R. § 3.814.  Rather, according to the death certificate, the death was due to hydranencephaly.  While hydrocephalus may be compensated when the mother was exposed to herbicides, the Board must recognize that (a) hydranencephaly is not hydrocephalus, and (b) the applicable regulation does not provide for such compensation when only the father experienced herbicide exposure.  38 C.F.R. § 3.815.  While the Board deeply regrets his daughter's death, that fact does not support his contention that he was exposed to herbicides.

Similarly, he claims that his heart disease, which manifested at age 38, is evidence of exposure to herbicides.  The mere fact that he has a disability that plausibly could be related to herbicides, however, does not in and of itself indicate exposure to herbicides, as it is undisputed that heart disease has many causes.  

The Veteran's submissions of statements and an affidavit from S.W., with whom the Veteran did not serve, and with whom the Veteran has not professed to have come in any contact while in Korea, are not probative of whether the Veteran experienced any herbicide exposure outside of the DMZ.  Those statements specifically address the use of Agent Orange in the DMZ, not at the camps outside of the DMZ, such as where the Veteran was stationed.  Further, to the extent that S.W.'s statements indicate that Agent Orange was poured into rivers or onto roadways, the Veteran is not competent to identify how such activities may have exposed him to herbicides.  

To the extent that private examiners have asserted that the Veteran was exposed to herbicides in service, those transcriptions of the Veteran's assertions do not make actual exposure to herbicides any more likely.  Cf. LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (providing that a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional).

In conclusion with respect to herbicides, the Board finds that the evidence does not support the Veteran's assertion that he was exposed to Agent Orange in service, and thus he did not suffer an in-service injury related to herbicides.  The JSRRC report is the most probative evidence as to potential herbicide exposure, and clearly indicates that the Veteran did not serve in an area where the use of herbicides has been recognized.  

As stated above, the Veteran has also asserted that his hearing loss, tinnitus, and vertigo disabilities are related to in-service combat noise exposure.  At his August 2011 hearing, the Veteran's representative stated that the Veteran had combat service in Korea.  See Transcript, August 2011 hearing, at 3.  When asked about his duties in service, the Veteran acknowledged, consistent with his service personnel records, that his job in Korea was as a cook, and as a supervisor of the kitchen, in charge of making sure that meals were properly prepared for and delivered to his fellow troops.  He did not claim to have experienced combat.  He did not recall ever witnessing rocket, mortar, or small arms fire.  He remembered hearing gunshots, but did not provide any specifics as to those gunshots, and did not assert that he came under fire, or was near any of the gunshots that he heard.  He did not provide any other statements indicating noise exposure during service, and stated that his hearing loss, vertigo, and tinnitus did not begin until approximately the mid-1990s, more than 20 years after service.  
Concerning the alleged noise exposure, the Board finds that the Veteran simply has not alleged any significant noise exposure that could be interpreted, even in the most favorable light, as significant or injurious.  His reports on hearing gunshots appear credible to the Board, but at no point did he suggest that those gunshots were close by or loud.  Further, the Board observes, and contrary to the representative's assertions, there is no basis upon which the Board could find that the Veteran served in combat while in Korea. 

Without any evidence of an in-service injury to which the Board could possibly find his claimed disabilities to be related, the private medical opinions suggesting a relationship between Agent Orange and the claimed disabilities lack probative value because they are not based on a sound factual basis, see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate or based on sound reasoning, is not probative), and the Board cannot grant service connection.  Holton, 557 F.3d at 1366.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine does not apply.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, the claim must be denied.





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for chronic obstructive pulmonary disease is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for vertigo is denied. 



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


